Citation Nr: 1522472	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-21 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bruxism. 

2.  Entitlement to service connection for a skin disorder involving the feet, to include tinea pedis. 

3.  Entitlement to service connection for pulmonary scarring. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to June 1986 and from August 1987 to December 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions in March 2009 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

By a rating decision, dated March 2009, the RO denied the Veteran's claims of service connection for bruxism and tinea pedis.  In August 2009, the Veteran filed a timely Notice of Disagreement (NOD).  In July 2013, the RO furnished the Veteran a Statement of the Case (SOC).  In July 2013, the Veteran filed a Substantive Appeal (VA Form 9), thereby perfecting his appeal of both issues.

By a rating decision, dated July 2010, the RO denied the Veteran's claim of service connection for pulmonary scarring.  In January 2011, the Veteran filed a timely NOD.  In July 2013, the RO furnished the Veteran a SOC.  In July 2013, the Veteran filed a Substantive Appeal (VA Form 9), thereby perfecting an appeal of that issue.

In February 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claim processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Bruxism was manifested during the Veteran's active duty service.

2.  A presently existing diagnosis of a skin disorder affecting the feet, including tinea pedis, is not demonstrated by the evidence of record.

3.  A presently existing diagnosis of pulmonary scarring is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bruxism have been met.  38 U.S.C.A §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing service connection for a disorder of the skin involving the feet, to include tinea pedis, have not been met.  38 U.S.C.A §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for establishing service connection for pulmonary scarring have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The RO provided pre-adjudication VCAA notice by letters dated in October 2008 and in March 2010.  The notice included the types of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing the injury or disease, during service.  The notice identified the evidence needed to substantiate a claim and the relative duties of VA and the Veteran to obtain evidence.  The Veteran was notified of what information and evidence he needed to submitted and of what information and evidence would be obtained by VA.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, and provided the Veteran with VA examinations in November 2008 and March 2013 and provided a hearing before the undersigned VLJ.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and existence of any disorder of the skin involving the feet and of pulmonary scarring.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2014); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2015, the undersigned VLJ identified the issues on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).



Background and Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally to establish entitlement to service connection, a Veteran must show (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2014).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When the evidence is admissible, the Board must determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).

If the evidence is credible, the Board, as the fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

I.  Bruxism

The Veteran seeks service connection for bruxism, which he contends first manifested while he was serving on active duty.

Bruxism is defined in Dorland's Illustrated Medical Dictionary as "involuntary, nonfunctional, rhythmic or spasmodic gnashing, grinding, and clenching of teeth (not including chewing movements of the mandible), usually during sleep, sometimes leading to occlusal trauma."

During and since service, the medical evidence shows that the Veteran was diagnosed with and suffers from bruxism.  Specifically, during a sleep study in 2005, the clinician noted that the Veteran demonstrated signs of bruxism.  In May 2007, the Veteran was treated for bruxism in service, for which he had a dental consultation and was prescribed an oral appliance to prevent bruxism dental damage.  In November 2008, the VA conducted a dental examination of the Veteran, the results of which revealed that the Veteran's teeth were in good repair.  Nonetheless, at the February 2015 Board hearing, the Veteran testified to the effect that bruxism was first diagnosed in service, and that he continues to experience symptoms of tooth pain and grinding associated with this condition, which is alleviated by a mouth guard that he wears at night.

The Board finds, for purposes of this decision, that the diagnosis of bruxism in service and the recurrent manifestations of this same condition, as established by the dental records in and since service, raise a reasonable doubt as to the initial onset the Veteran's bruxism.  In resolving all reasonable doubt in the Veteran's favor, the Board determines that bruxism was incurred in service and thus warrants service connection for that condition.

II.  Tinea Pedis

The Veteran seeks service connection for a disorder of the skin involving the feet, claimed as tinea pedis.  The Veteran contends that he first developed a skin disorder on his feet in service, which has continued and is exacerbated in the warm, summer months.

During the service entrance examination in December 1981, the Veteran reported "cramps in his feet sometimes" and the clinician described it as occasional pain.  The Veteran's service treatment records are silent as to any complaints regarding skin conditions affecting his feet.  He was seen several times throughout his period of active service for complaints related to skin irritation in his groin, however.  (See June 1985, July 1985, and June 1990 treatment records.)  Then, at his retirement examination in August 2008, the Veteran marked "yes" to "foot trouble."  However, in his explanation of his "yes" answer, the Veteran noted "ankle sprains" in relation to that particular question.  The Veteran also reported "yes" to skin diseases but did not provide an explanation for that answer.  No disorder of the skin involving the feet, or any other problem related to the feet, was noted on the retirement examination. 

VA treatment records, dated between November 2008 and April 2013, contain no finding, complaint, treatment, or diagnosis of a disorder of the skin involving the feet, including tinea pedis.  When the Veteran was examined by VA in November 2008, he described symptoms of a rash in his groin area but made no mention of any skin irritation or symptoms involving the feet.  At that time, a physical examination of the skin revealed a scar on the left shoulder, and an intermittent, itchy rash of the bilateral groin; the diagnoses were a left shoulder scar and intertrigo.  While the record evidence reveals that the Veteran did receive treatment during and after service for a skin disorder of the groin, for which service connection has been established (see Rating Decision, dated May 2013 (service connection is in effect for intertrigo (claimed as tinea cruris))), these same treatment records reveal no evidence or any mention of a disorder of the skin involving the feet.  A skin disorder of the feet, including tinea pedis, was not diagnosed.

At the February 2015 Board hearing, the Veteran testified to the effect that he began experiencing skin problems on his feet in 1984 or 1985, that he went to sick call for this condition, and that he was prescribed athletes foot cream and powders.  He testified that he continues to suffer from "flare ups" when the weather is warm during the summer; and, at the time of flare ups, he self-treats by soaking his feet, using alcohol rubs and using anti-athletes foot powders and creams.  The Veteran recounted that the skin condition of his feet lasts for five or six months, during the summer, before it subsides.  He described this condition as blisters on his feet, which are red, dry spots that itch and burn.  The Veteran stated that he has not sought treatment for this condition from his primary care physician.

III.  Pulmonary Scarring

The Veteran seeks service connection for pulmonary scarring.  The Veteran contends that he has such scarring due to his service, which he attributes to potential asbestos exposure therein.

The service treatment records reflect that the Veteran received repeated treatment for pulmonary and sinus conditions, including chronic cough, sinusitis, and bronchitis, while in service.  However, the service treatment records reveal no finding of pulmonary scarring in service.  In fact, at his retirement examination in September 2008, the examiner noted that the Veteran's lungs were "normal."  A diagnosis of pulmonary scarring was not recorded.

VA treatment records, dated between November 2008 and April 2013, contain no finding, complaint, treatment, or diagnosis of any pulmonary scarring.  When the Veteran was examined by VA in November 2008, the chest X-ray was normal.  In March 2013, the Veteran was provided a VA examination of his lungs.  The examiner noted that the Veteran has "other pulmonary conditions, pertinent physical findings, or scars due to pulmonary conditions."  However, later in the questionnaire, the examiner clarified that the Veteran did not have any scars related to any pulmonary condition.  The examiner explained that the Veteran was diagnosed with chronic bronchitis, but did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to the diagnosis of chronic bronchitis.  The examiner further explained that a chest X-ray had been performed in March 2013, which revealed that the mediastinal structures were normal, and that there was no infiltrate, effusion, or focal lung lesion shown.  The examiner observed that the March 2013 chest X-ray had a "similar appearance of the chest to the previous examination" in November 2008.  Later, when providing an opinion related to a different pulmonary condition, the examiner found that the Veteran's chest X-ray was normal and that there were no physical abnormalities.

Although the record evidence reveals that the Veteran did receive treatment during and after service for bronchitis and sinusitis, for which service connection has been established (see Rating Decision, dated May 2013 (service connection is in effect for chronic bronchitis and chronic sinusitis with headaches)), the clinical data during and after service reveal no evidence or diagnosis of pulmonary scarring.

At the February 2015 Board hearing, the Veteran testified to effect that he was told during his retirement examination that an X-ray result showed that he had pulmonary scarring.

IV. Analysis

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through use of the senses).  The Board thus finds that the Veteran is competent to describe his skin symptoms of the feet in service and thereafter.

Although the Veteran is competent to describe symptoms of a skin disorder involving his feet, unless the diagnosis of any such disorder is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Unlike the skin disorder of the feet, the Veteran does not describe any symptoms which he claims to be associated with the purported pulmonary scarring.  Instead, he maintains that he has this discrete pulmonary condition.  In either event, the Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken bone, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App. at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for such claims before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon the interpretation of symptoms, and clinical and diagnostic tests, such as X-rays and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer such medical diagnoses.  Therefore, the Veteran's assertion or opinion that he has given diagnoses of a skin disorder involving the feet and of pulmonary scarring, and the relationship of such diagnoses or symptoms to service, is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnoses of either disability.  It is the opinion of a layman and not competent medical evidence of diagnoses by a medical professional.  The Veteran's discussion of his pulmonary scarring and skin symptoms involving his feet over the years certainly is important; however, the Veteran's opinion as to the cause of his skin symptoms affecting the feet, or a diagnosis of pulmonary scarring cannot outweigh the opinion of a medical professional.

In sum, to the extent that the Veteran is offering his own opinion of a current diagnosis of pulmonary scarring or as to what disability is causing the skin symptoms affecting his feet, or the relationship of either disability to service, the Board has disregarded the Veteran's opinion in its analysis.

Here, the Veteran seeks service connection for a skin disorder of the feet, to include tinea pedis, and for pulmonary scarring.  Therefore, if there is competent and credible evidence establishing the current existence of such conditions, the Veteran has presented a valid claim.  See U.S.C.A §1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this instance, while the record contains medical evidence dated during service, and from the Veteran's retirement from service to 2013, none of this medical evidence reveals a finding of a presently existing skin disability of the feet or a current diagnosis of pulmonary scarring.  In fact, as discussed above, the service treatment records disclose no complaint or symptom related to a skin disability of the feet or to any X-ray finding of pulmonary scarring.  While the Veteran complained of a skin disorder and of pulmonary disorders in service and since discharge, these complaints were specific to his groin area and to bronchitis and sinusitis only, with the examiners concluding with no diagnosis of a skin disorder affecting his feet or of pulmonary scarring.

The Board finds the medical records contemporaneous to service, as well as the VA examinations conducted in November 2008 and March 2013, to be competent, credible, and probative evidence regarding the question of whether the Veteran has a presently existing disability of either a skin disorder affecting the feet, including tinea pedis, or of pulmonary scarring.  In this case, the examiners based their opinions concerning the medical diagnosis on the complaints presented by the Veteran during and after service, a review of this particular Veteran's medical history (as contained in his service treatment records), the diagnostic studies, including chest X-rays in 2008 and 2013, and from the in-person physical examinations of the Veteran.  The examiners are clinicians and medical doctors who possess the necessary education, training, and expertise to provide the requested medical diagnoses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Indeed, the medical diagnoses contained in the VA examination reports expressly demonstrate the examiners' thorough and comprehensive review of the Veteran's medical history, both during and after service, and the repeated evaluations of the skin, pulmonary and respiratory systems, which do not include diagnoses of a skin disorder affecting the feet, including tinea pedis, and of pulmonary scarring.  The medical evidence of record, therefore, is relevant and is of sufficient competency, credibility, and probative value upon which to base a decision.

Accordingly, the weight of the medical evidence is against the finding of a presently existing diagnosis of a skin disorder affecting the feet and of pulmonary scarring.  In the absence of a current disability, the claims of service connection for a disorder of the skin involving the feet, including tinea pedis, and pulmonary scarring fail on the basis that the first element for service connection has not been met.  The preponderance of the evidence is against both of the claims of service connection on the applicable theories of service connection, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for bruxism is granted.

Entitlement to service connection for a disorder of the skin involving the feet, to include tinea pedis, is denied.  

Entitlement to service connection for pulmonary scarring is denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


